Exhibit 10.9

1st AMENDMENT TO SUBLEASE

THIS 1st AMENDMENT TO SUBLEASE (this “1st Amendment”) is entered into effective
as of December 18, 2014 (“Amendment Effective Date”) by and between WELLSPRING
BIOSCIENCES LLC, a Delaware limited liability company (“Sublandlord”), and KURA
ONCOLOGY, INC., a Delaware corporation (“Subtenant”)

WHEREAS, Sublandlord and Subtenant are parties to that certain Sublease dated
August 29, 2014, (the “Sublease”), and desire to amend the Sublease as set forth
herein.

NOW, THEREFORE, in consideration of the various covenants and agreements
hereinafter set forth, the parties agree as follows:

1. Amend Section 4(a)(i). Section 4(a)(i) is hereby deleted in its entirety and
replaced with the following:

“(i) Base Rent. Subtenant shall pay to Sublandlord: (A) for the Initial Initial
Office Space during the period between September 1, 2014 and October 1, 2014,
the amount of $ 444.96; (B) For the Initial Office Space and the Additional
Space during the Additional Space Term, $3.09 per rentable square foot per
month, ($4,820.40 per month); ((A) and (B) being collectively referred to as
“Base Rent”), subject to the rental adjustment described below. Base Rent under
this Sublease shall be adjusted on September 1, 2015, to equal the Base Rent, on
a per rentable square foot basis, then payable by Sublandlord under the Master
Lease with respect to the Subleased Premises pursuant to Section 3(a), as
adjusted by Section 4 of the Master Lease.”

2. Except as amended as described above, all other terms and conditions of the
Sublease will remain in full force and effect.

IN WITNESS WHEREOF, the parties have executed this 1st Amendment effective as of
the Amendment Effective Date.

 

WELLSPRING BIOSCIENCES LLC KURA ONCOLOGY, INC. By:

/s/ Heidi Henson

By:

/s/ Troy Wilson

Name: Heidi Henson Name: Troy Wilson Title: CFO Title: President and CEO